Appeal by the defendant from a judgment of the County Court, Nassau County (Dunne, J.), rendered December 2, 1994, convicting him of murder in the second degree (two counts), attempted robbery in the first degree (three counts), and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those *647branches of the defendant’s omnibus motion which were to suppress physical evidence and his statements to law enforcement authorities.
Ordered that the judgment is affirmed.
The trial court properly exercised its discretion when it denied the defendant’s motion to reopen the suppression hearing. Since the defendant did not present any additional, pertinent evidence warranting the reopening of the suppression hearing (see, CPL 710.40 [4]; People v Fuentes, 53 NY2d 892, 894; People v Graham, 120 AD2d 674; see also, People v Lee, 216 AD2d 326), the motion was properly denied. The "additional facts” relied upon by the defendant were within his knowledge at the time of the first hearing and, thus, did not constitute newly-discovered evidence (see, CPL 710.40 [4]; People v Adams, 224 AD2d 433; People v Accardi, 222 AD2d 596; People v Toxey, 220 AD2d 204; People v Mitchell-Benetiz, 168 AD2d 994).
We have considered the defendant’s remaining contention and find it to be without merit. Miller, J. P., Altman, Hart and McGinity, JJ., concur.